DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed April 22, 2022, with respect to the claim objections, have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed April 22, 2022, with respect to the 35 U.S.C. 103 rejections, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-10, 21, 23-25, 27-30 and 32-34 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, 
	Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), and further in view of Haarburger (US 20170035169 A1), are regarded as the most relevant combination of prior art. The combination of these references does not teach wherein the flat multi-tool comprises a plurality of apertures located between the top flat surface and the bottom angled edge, wherein one aperture of the plurality of apertures includes a sawtooth edge.
	Claim 1 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 2-4, 6-10, 21, and 23-25 are allowable by virtue of dependency on claim 1.

Regarding Claim 28, 
	Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), further in view of Haarburger (US 20170035169 A1), in further view of Leimer (US 20180325228 A1), and further in view of Fidrych (US 9775328 B1) are regarded as the most relevant combination of prior art. The combination of these references does not teach wherein the second tool comprises a first aperture configured to receive the strap.

	Claim 28 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 29-30 and 32-34 are allowable by virtue of dependency on claim 28.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733